

117 HR 4221 IH: To direct the United States Postal Service to designate 77416 as the single, unique ZIP Code for Sargent, Texas, and for other purposes.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4221IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Cloud introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to designate 77416 as the single, unique ZIP Code for Sargent, Texas, and for other purposes.1.ZIP Code for Sargent, TexasNot later than 180 days after the date of enactment of this Act, the United States Postal Service shall designate 77416 as the single, unique ZIP Code applicable to Sargent, Texas.